UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY ZAPPIN,

                            Plaintiff,

                     – against –                                        ORDER

MATTHEW F. COOPER, KEVIN M.                                        20 Civ. 2669 (ER)
DOYLE, LAUREN LIEBHAUSER,
HANNAH YU, and JANE DOE,

                            Defendants.


RAMOS, D.J.:
         Plaintiff filed the instant suit on March 31, 2020. Doc. 1. On November 18, 2020,

Plaintiff filed an amended complaint as a matter of course. Doc. 33. On April 22, 2021, Plaintiff

filed a letter motion seeking leave to move to amend his complaint and to move for limited

discovery. Doc. 58. At a pre-motion conference on May 5, 2021, the Court denied Plaintiff’s

request for discovery. Nevertheless, on that same day, Plaintiff filed his motion for limited

discovery. Doc. 63.

         For the reasons stated at the May 5, 2021 conference, Plaintiff’s motion for limited

discovery is DENIED. The Clerk of Court is respectfully directed to terminate the motions.
Docs. 58 and 63.



It is SO ORDERED.

Dated:    May 6, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
